NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WALFRE RAFAEL SIS CHOCOJ,                       No.    13-73830

                Petitioner,                     Agency No. A095-758-153

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Walfre Rafael Sis Chocoj, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We dismiss in part and deny the petition for review.

      We lack jurisdiction to consider Sis Chocoj’s asylum claim where he failed

to exhaust any challenge the IJ’s determination that his asylum application was

untimely. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (petitioner

must exhaust issues or claims in administrative proceedings below). Thus, we

dismiss the petition for review as to Sis Chocoj’s asylum claim.

      As to Sis Chocoj’s withholding claim, we lack jurisdiction to review the

social group claim raised for the first time in the opening brief because he did not

exhaust it before the BIA. See id. Substantial evidence supports the agency’s

determination that Sis Chocoj failed to demonstrate a nexus between the harm he

suffered and fears and a protected ground. See Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (applicant’s “desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground”); see also Molina-Morales v. INS, 237 F.3d 1048, 1052 (9th Cir.

2001) (harm based on personal retribution is not persecution on account of a

protected ground). Thus, we deny the petition for review as to Sis Chocoj’s

withholding claim.

      In Sis Chocoj’s opening brief, he does not make any arguments challenging


                                          2                                     13-73830
the agency’s dispositive conclusion that he failed to demonstrate that he would be

tortured by or with the consent or acquiescence of the government of Guatemala.

See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996) (“Issues raised in

a brief that are not supported by argument are deemed abandoned.”). Thus, we

deny the petition for review as to Sis Chocoj’s CAT claim.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         3                                  13-73830